Citation Nr: 0914629	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-38 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for claimed 
degenerative disc disease, lumbar spine, residuals of 
fractured L4.  

2.  Entitlement to service connection for claimed headaches.  

3.  Entitlement to service connection for claimed allergic 
rhinitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran served on apparent active duty for training from 
June 1990 to November 1990, and active duty from April 2002 
to April 2003.  The veteran had service with the Army Reserve 
from December 1989 until April 2003 when he was discharged.  

These matters initially came to the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision issued by the 
RO.  

In March 2008, the Board remanded these issues for additional 
evidentiary development.  

In a January 2009 rating action, the RO granted service 
connection for tinnitus and for a left shoulder disability.  

The issues of service connection for a low back disorder and 
for headaches are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


FINDING OF FACT

The Veteran currently is shown to suffer from allergic 
rhinitis that as likely as not had its clinical onset during 
his service extending from April 2002 to April 2003.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by allergic rhinitis is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The recent VA examination reported that the Veteran had 
allergic rhinitis but found no basis for linking its 
development to any period of active service.  He stated at 
that time that he was first diagnosed as having allergic 
rhinitis at Fort Lewis in 2003 when he was treated with 
medication.  

A service examination in February 1994 shows that the Veteran 
reported having "sinus problems - seasonal."  No related 
clinical findings were recorded at that time. 

However, the clinical records for the period of active 
service from April 2002 to April 2003 show that the veteran 
reported having a history of chronic nasal congestion in 
connection with an examination performed in August 2002.  In 
the report of medical examination, allergic rhinitis was 
diagnosed.  

In the absence of an earlier showing of allergic rhinitis, 
the Board finds the evidence to be in relative equipoise in 
showing that the currently demonstrated allergic rhinitis had 
its clinical onset during that period of active service.  In 
resolving all reasonable doubt in the Veteran's favor, 
service connection for allergic rhinitis is warranted.  

To the extent that this action is the fully favorable to the 
Veteran, a discussion of VCAA is not required at this time.  


ORDER

Service connection for allergic rhinitis is granted.  To this 
extent, the appeal is allowed.  


REMAND

On remand in March 2008, the Board directed the RO to afford 
the Veteran a VA examination to "ascertain the nature and 
likely etiology" of the claimed lumbar spine disorder and 
headaches.  In December 2008, an examination was conducted.  

The purpose of this remand was to clarify the answer to the 
etiological inquiries that were directed on remand in March 
2008.  The supplied answers to the posed medical questions 
seem to the Board to be both non-responsive and ambiguous.  
As such, additional development of the evidence is needed.  
Stegall v. West, 11 Vet. App. 271 (1998).  

A review of the service treatment record shows that no 
pertinent disorders were diagnosed in the course of a 
December 1989 enlistment examination.  A February 1994 report 
of history notes that the Veteran reported having a pre-
service head injury with residual headaches.  He also 
complained at that time of recurrent back pain.  

A November 1998 report of medical history shows that the 
Veteran wore a back support for driving long distances.  An 
examination in November 1998 showed decreased lumbar spine 
range of motion and loss of lumbar lordosis.  The Veteran was 
placed on a physical profile in February 2000 and March 2001 
due to back problems.  

An April 2002 MRI (magnetic resonance imaging) report shows 
multilevel discogenic disease of the lumbar spine.  The 
Veteran was placed on a physical profile in August 2002 and 
March 2003 due to back problems.  

A Medical Evaluation Board report dated in August 2002 shows 
that the Veteran gave a history of being involved in a motor 
vehicle accident in November 1997.  He complained of back 
pain beginning about two weeks after this accident.  

An August 2002 report of medical history, dated in September 
2002, shows that the examining physician observed that the 
Veteran was placed on a physical profile in March 2001 and 
that his back problems had since become worse.   

A February 2003 health record indicates that the Veteran 
reported having persistent headaches for less than a week.  A 
headaches disorder was diagnosed; the etiology was noted to 
be unclear.  

The private medical records include a March 1998 private MRI 
report showing findings of early lumbar spine disc 
degeneration.  Also, an October 1998 private physician note 
instructs that the Veteran should not run due to a back 
problem.  

A review of the report of the December 2008 VA examination 
shows that the examination was conducted by a nurse 
practitioner and had not been reviewed by a physician.  

The examiner, after examining the Veteran and reviewing the 
claims folder, supplied diagnoses of apparent Scheuermann's 
disease with superimposed disc disease bulge and protrusion 
and accompanying foraminal stenosis and moderate central 
canal stenosis at L2-3 level and chronic anterior wedge 
compression deformity at L1, L2 and L4 vertebral bodies and 
mild marginal endplate spondylosis and chronic headaches.  

As to the claimed back disorder, the VA examiner, while 
noting the several in-service physical profiles, commented 
that no in-service reinjury of the back was shown.  The 
examiner added that all evidence "point[ed] to normal 
progression of the disk disease over a[n] eleven year time 
span versus aggravation on active duty and would not be 
service connected."  

As to the claimed headache disorder, the examiner, while 
observing complaints of in-service headaches, essentially 
commented that no other treatment for headaches was found in 
the veteran's claims folder or other evidence to support the 
claim of chronic headaches.  

The statements supplied by the examining nurse practitioner 
in December 2008 are not sufficiently responsive for the 
purpose of addressing these claims of service connection.  
The veteran's representative, as part of a March 2009 
statement, asserted that the examiner did not supply the 
requested opinions in "clear language."  

VCAA requires that VA afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  When medical evidence is not adequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  38 C.F.R. § 3.159(c)(4)(i) 
(2008).  See Littke v. Derwinski, 1 Vet. App. 90 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for the Veteran 
to be examined by a VA physician to 
ascertain the nature and likely etiology 
of the claimed lumbar spine disorder 
(including degenerative disc disease), 
headaches and allergic rhinitis.  It is 
imperative that the examiner(s) who is 
designated to examine the Veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  All necessary tests 
should be conducted.  The physician is 
requested to offer an opinion as to the 
following:

(a).  Does the Veteran currently have 
acquired lumbar spine pathology or a 
chronic headache disorder?  If so, state 
the diagnosis or diagnoses?  

(b).  If so, is it at least as likely as 
not (e.g., 50 percent or greater 
likelihood) that any current disability 
had its onset or became chronically worse 
during a documented period of active duty 
for training or the period of active duty 
from April 2002 and April 2003?  In 
offering these opinions, the examiner 
should address the Veteran's service 
treatment record and his testimony before 
the Board.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

2.  The RO should review the medical 
examination report(s) to ensure that it 
is in complete compliance with the 
directives of this remand.  If this 
report(s) is deficient in any manner, the 
RO must implement corrective procedures 
at once.  

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for the 
aforementioned examination(s), 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the RO should then 
readjudicate the claims of service 
connection in light of all the evidence 
of record.  If any benefit sought on 
appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the Veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


